Citation Nr: 1147247	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  05-28 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hyperflexia and clonus, claimed due to undiagnosed illness and/or due to brain damage and/or pyridostigmine vaccination. 

3.  Entitlement to service connection for fibromyalgia, claimed due to undiagnosed illness and/or due to brain damage and/or pyridostigmine vaccination.

4.  Entitlement to service connection for a cognitive disorder, claimed due to undiagnosed illness and/or due to brain damage and/or pyridostigmine vaccination. 

5.  Entitlement to service connection for immune system disorder, claimed due to undiagnosed illness and/or pyridostigmine vaccination. 

6.  Entitlement to service connection for acquired scoliosis, claimed due to undiagnosed illness and/or pyridostigmine vaccination. 

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed due to undiagnosed illness and/or pyridostigmine vaccination. 

8.  Entitlement to service connection for right elbow joint arthritis, claimed due to undiagnosed illness and/or pyridostigmine vaccination. 

9.  Entitlement to service connection for memory loss, claimed due to undiagnosed illness and/or pyridostigmine vaccination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to January 1972 and from January 18, 1991, to April 1, 1991.  He also had active duty for training and inactive duty training prior to and after his second period of active military service.  He served in Southwest Asia during February and March 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2003-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that, inter alia, declined to reopen the claims for service connection for tuberculosis and for hyperflexia and clonus and denied service connection for the disabilities listed on pages 1 and 2. 

In a June 2000-issued rating decision, the RO denied several original service connection claims and denied reopening previously denied claims.  Where previous final decisions denying a service connection claim are of record, the Board must first address the issue of new and material evidence.  If new and material evidence has been submitted, the Board will grant the application to reopen the claims and may then consider them on the merits. 

In a May 2008 decision, the Board granted service connection for an undiagnosed illness manifested by chronic fatigue; insomnia; an undiagnosed illness manifested by chronic joint pains of the shoulders, left elbow, the knees, and the ankles; cervical spondylosis; posttraumatic stress disorder (PTSD); and gastroesophageal reflux and hiatal hernia.    

At the same time, the Board remanded the matters listed on pages 1 and 2 to the RO/AMC for additional notice and development.  

In a May 2009 rating decision, the AMC effectuated the Board's grants of service connection and assigned ratings for each of the disabilities.  

In April 2010, the Veteran submitted additional medical evidence in support of his claims.  In September 2011, the Veteran's representative waived initial review by the Agency of Original Jurisdiction (AOJ).

As noted in the Board's May 2008 decision/remand, in the Veteran's June 1999 claim for service connection for PTSD, the Veteran also requested service connection for depression.  This issue has not been developed and it is referred for appropriate action.  In September 1999, the Veteran reported that he was no longer working due to service-related disabilities.  This is referred as an informal claim for a total disability rating for compensation purposes based on individual unemployability (TDIU).  In addition, in a September 2011 informal hearing presentation, the Veteran's representative disagrees with the RO changing the grant of service connection for PTSD to somatoform disorder with insomnia, thereby precluding a separate rating for the Board's grant of service connection for insomnia.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for acquired scoliosis and for bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for tuberculosis was denied by a June 1994 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) and the RO issued an SOC; however, the Veteran did not submit a substantive appeal and the RO closed the case. 

2.  A claim for service connection for hyperflexia and clonus was denied by a  July 1995 rating decision.  The Veteran did not appeal, and this decision is final.  

3.  In a June 2000 rating decision, the RO declined to reopen the Veteran's claims for service connection for tuberculosis and for generalized "hyporeflexia."  The Veteran was notified of that decision in June 2000.  He timely filed a NOD, but he did not file a VA Form 9, Substantive Appeal, after the RO issued a statement of the case (SOC).  Thus, that decision became final. 

4.  Additional evidence associated with the claims file since the RO's June 2000 denial is cumulative or redundant of evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for tuberculosis, or raise a reasonable possibility of substantiating the claim.

5.  Additional evidence associated with the claims file since the RO's June 2000 denial is cumulative or redundant of evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim for service connection for hyperflexia and clonus, or raise a reasonable possibility of substantiating the claim.

6.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

7.  The Veteran is already in receipt of service connection for chronic pains of the shoulders, left elbow, knees, and ankles due to undiagnosed illness and there is no competent evidence that the Veteran is diagnosed with fibromyalgia. 

8.  There is no evidence that the Veteran is diagnosed with a cognitive disorder related to his active military service or that the Veteran has identified symptoms distinguishable from his currently service-connected psychiatric disability that are chronic or manifested to compensable degree.  

9.  The Veteran does not have an immune system disorder, nor has the Veteran identified symptoms of such a disorder that is chronic or has manifested to a compensable degree.  

10.  The Veteran's right elbow pain has been diagnosed as arthritis; hence service connection based on an undiagnosed illness is precluded.  Right elbow arthritis was not shown until more than 5 years after discharge from service, and the only medical opinion to address whether the Veteran's right elbow arthritis is related to service weighs against the claim. 

11.  There is no objective evidence of record that the Veteran is currently diagnosed with a memory loss disorder.  Memory impairment has been related to clinically diagnosed back and psychiatric disabilities.

CONCLUSIONS OF LAW

1.  The RO's June 2000 rating decision declining to reopen the claim for service connection for tuberculosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for tuberculosis are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The RO's June 2000 decision declining to reopen the claim for service connection for hyperflexia and clonus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for hyperflexia and clonus are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for service connection for fibromyalgia, claimed due to undiagnosed illness and/or due to brain damage and/or pyridostigmine vaccination, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2011). 

6.  The criteria for service connection for a cognitive disorder, claimed due to undiagnosed illness and/or due to brain damage and/or pyridostigmine vaccination, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

7.  The criteria for service connection for immune system disorder, claimed due to undiagnosed illness and/or pyridostigmine vaccination, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

8.  The criteria for service connection for right elbow joint arthritis, claimed due to undiagnosed illness and/or pyridostigmine vaccination, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

9.   Entitlement to service connection for memory loss, claimed due to undiagnosed illness and/or pyridostigmine vaccination.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With regard to the petitions to reopen the claims for service connection on appeal, May 2008 and October 2008 letters notified the Veteran that to reopen his previously denied claims for service connection for tuberculosis and for hyporflexia and clonus, VA had to receive new and material evidence, and these letters further defined what constituted new and material evidence specific to the reason his claims were previously denied.  Thus, the guidance of Kent v. Nicholson, 20 Vet. App. 1 (2006) has been satisfied by these letters.  The May 2008 and October 2008 letters also provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman (cited above).

With regard to the claims for service connection, an April 2003 pre-rating letter and May 2008 and October 2008 post-rating letters, collectively, provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  The May and October 2008 letters each provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman (cited above).  

After issuance of the above letters, and providing the Veteran and his representative additional opportunity to respond, the RO readjudicated the issues remaining on appeal in a March 2010 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, Social Security Administration (SSA) records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the February 2008 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Petitions to Reopen

A.  Tuberculosis

In a June 1994 rating decision, the RO denied the claim for service connection for tuberculosis on the basis that a positive tuberculosis skin test is considered a radiological finding, symptom or manifestation, but is not, in and of itself, a disability.  Thereafter, in a June 2000 rating decision, the RO declined to reopen the claim for service connection on the basis that new and material evidence had not been submitted, in this regard, no evidence of a current disability.

Evidence considered at that time of these decisions included the Veteran's STRs, VA medical records, and a December 1993 VA examination report.  At that time, the cumulative evidence showed that the Veteran had a positive tuberculosis skin test while on active duty.  He had no symptoms of tuberculosis and no family history of any tuberculosis.  The December 1993 VA examination report reflects that the Veteran was diagnosed with history of positive tuberculosis skin test without prophylactic INH therapy, no history of any pulmonary tuberculosis.  

The Veteran sought to reopen his claim in January 2003.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board must consider such question because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the appellant's claim.  Pertinent evidence added to the record since the June 2000 final RO decision includes an October 2002 form from the department of health and hospitals, office of public health, tuberculosis control record indicating that there was no evidence of active tuberculosis and a March 2003 letter from G. Gulette, RN, to the Veteran notifying him to refill his tuberculosis medication which would lower his risk of having the disease in the future.  In addition, several VA examinations were performed in December 2008, which included a significant amount of laboratory findings, none of which provided a diagnosis of tuberculosis.  

The Board finds that the additional evidence received is "new" in the sense that it was not previously before agency decision makers.  However, the Board also finds that this evidence is not "material" in that it does not provide any competent evidence or opinion that the Veteran currently has a diagnosis of active tuberculosis, the central question underlying the claim for service connection.  Hence, the new medical evidence does not raise a reasonable possibility of substantiating the Veteran's claim, and therefore, does not provide a basis for reopening the claim.

The only additional evidence associated with the claims file consists of statements and oral testimony from the Veteran and by his representative, on his behalf.  However, even if new, such lay assertions provide no basis for reopening the claim.  As indicated above, this claim turns on a medical matter, whether the Veteran has an actual diagnosis of tuberculosis.  Although the Veteran possesses medical training, he is not shown to be versed in the diagnosis, symptomatology, or etiology of tuberculosis.  Therefore, neither he nor his representative are competent, on the basis of assertions, alone, to provide probative (i.e., persuasive) evidence on this medical matter- such as the diagnosis of a specific disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as here, the claims turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Without any competent evidence or opinion that the Veteran's currently has tuberculosis, the central question underlying the claim for service connection-it does not provide a basis for reopening the claim. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for tuberculosis has not been received.  As such, the RO's June 2000 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally- disallowed claim, the benefit-of-the- doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Hyperflexia and Clonus

In a July 1995 rating decision, the RO denied service connection, inter alia, for hyperflexion and clonus on the basis that STRs are negative for findings and diagnosis of any disease or disability.  Although a May 1994 VA Gulf War examination showed that the Veteran had hyperflexia, due to undiagnosed etiology, the evidence failed to show chronic symptoms of this condition of 6 or more months duration either during service in Southwest Asia or undiagnosed illness manifested to a compensable degree of 10 percent or more within 2 years of the date the Veteran left Southwest Asia.  

In a June 2000 rating decision, the RO declined to reopen the claim for service connection on the basis that no new and material evidence had been submitted that would show chronic symptoms of this condition of 6 or more months duration either during service in Southwest Asia or undiagnosed illness manifested to a compensable degree of 10 percent or more within 2 years of the date the Veteran left Southwest Asia. 

The Veteran sought to reopen his claim in January 2003.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the appellant's claim.  Pertinent evidence added to the record since the June 2000 final RO decision includes private medical records, VA medical records and Social Security Administration (SSA) records that are negative for findings of hyperflexia or clonus.  December 2008 VA examinations reflect that the Veteran had complaints of generalized muscle aches, pain and stiffness in both ankles, knees, and shoulders.  Physical examination did not reveal abnormal reflexes or involuntary muscular contractions.  

The Board finds that the additional evidence received is "new" in the sense that it was not previously before agency decision makers.  However, the Board also finds that this evidence is not "material" in that it does not provide any competent evidence or opinion that the Veteran currently has a diagnosis of hyperflexia or clonus, or chronic symptoms of these disabilities, the central question underlying the claim for service connection on a direct basis and as due to an undiagnosed illness.  Hence, the new medical evidence does not raise a reasonable possibility of substantiating the Veteran's claim, and therefore, does not provide a basis for reopening the claim.

The only additional evidence associated with the claims file consists of statements and oral testimony from the Veteran and by his representative, on his behalf.  However, even if new, such lay assertions provide no basis for reopening the claim.  As indicated above, this claim turns on a medical matter, whether the Veteran has an actual diagnosis of hyperflexia or clonus, or symptoms and findings of abnormal reflexes or involuntary muscular contractions.  Although the Veteran possesses medical training, he is not shown to be versed in the diagnosis, symptomatology, or etiology of hyperflexia and clonus.  Hence, neither the Veteran's nor his representative's assertions, alone, can provide probative (i.e., persuasive) evidence on a medical matter- such as the onset, diagnosis, and etiology of a specific disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Therefore, where, as here, the claims turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Without any competent evidence or opinion that the Veteran's currently has hyperflexia or clonus, or chronic symptoms thereof related to service, the central question underlying the claim for service connection-it does not provide a basis for reopening the claim. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for hyperflexia and clonus has not been received.  As such, the RO's June 2000 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally- disallowed claim, the benefit-of-the- doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to establish "direct" service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2011).

Further, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 . Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317 , presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2) ). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

The Court has also held that 'Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992). 

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994). 

A.  Fibromyalgia

The Veteran claims that taking pyridostigmine bromide as a nerve agent antidote or other exposure to toxic substance in the Persian Gulf War has caused fibromyalgia. 

He submitted medical treatises that reflect that fibromyalgia involves widespread pain of the muscles, ligaments, and tendons.

A June 2001 VA general medical examination report reflects that the Veteran complained of joint pain and weakness.  The diagnosis was chronic polyarthralgias since 1992.

December 2008 VA examination reports reflect that the Veteran had complaints of generalized muscle aches, pain and stiffness in both ankles, knees, and shoulders.  The examiner opined that there was no evidence of fibromyalgia on examination.  The examiner also opined that there was no evidence that the Veteran was exposed to pyridostigimine bromide.  

Based upon the evidence of record, the Board finds that service connection for fibromyalgia is not warranted.  As noted above, fibromyalgia is one of the medically unexplained chronic multi symptom illnesses for which service connection under 38 C.F.R. § 3.317 is warranted; however, in this case, the evidence of record is negative for a finding of fibromyalgia.  As such, service connection cannot be granted for fibromyalgia under 38 C.F.R. § 3.317 or on the basis of direct service connection.  See Combee, supra. 

While the evidence shows that the Veteran does not meet the criteria for a diagnosis of fibromyalgia, service connection under 38 C.F.R. § 3.317 may still be available for his joint pain and stiff joints if these were not linked to any diagnosed disorder, but were found to be due to an undiagnosed illness.  However, the Veteran was granted service connection for an undiagnosed illness manifested by chronic joint pains of the shoulders, left elbow, the knees, and the ankles in a May 2008 Board decision.  In this case, there is no basis for a grant of service connection for fibromyalgia on a direct basis (to include due to brain damage or pyridostigmine vaccination) or due to undiagnosed illness. 

B.  Cognitive Disorder

An April 1999 VA Persian Gulf War assessment notes that neurotoxins may cause psychiatric and cognitive problems that impair short-term memory.  The impression after interviewing the Veteran was cognitive disorder, NOS.

An April 1999 VA hospital discharge summary contains a diagnosis of cognitive disorder, NOS. 

A June 2001 VA general medical examination is negative for complaints, findings, or diagnosis of a cognitive disorder.  

A December 2008 VA PTSD disorder examination report reflects that the Veteran was given a clinical interview and psychological testing was administered.  In addition, the Veteran's medical record and claims file were reviewed by the VA examiner.  The Veteran reported that he began to have symptoms of emotional distress in 1991 upon his return from Iraq.  Currently, he experiences anxiety and a lack of energy.  The Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  Mental status examination revealed that the Veteran's thought processes were logical, coherent, and relevant.  He was overall articulate and verbal.  He seemed intelligent and his speech was well understood.  He was well oriented to time, place, person, and situation.  His affect was spontaneous and reasoning was good.  Fund of general information was good.  He exhibited no psychomotor slowing or agitation.  His verbal comprehension was good as was his concentration.  He indicated that he tended to be forgetful, and he could not name any specific reasons why he might have memory problems; however, he stated that he uses lists in order to jog his memory.  The Veteran's sensorium was clear.  The Veteran could not name any specific functional impairment having to do with his occupation and relating to any mental problems.  

Psychological testing revealed that the Veteran's intelligence quotient was estimated to fall within the superior range.  The examiner diagnosed the Veteran with undifferentiated somatoform disorder and mood disorder, not otherwise specified.  The VA examiner stated that he did not note any significant cognitive problems and the Veteran did not give any specific etiology that could have produced cognitive problems.  

Although the Veteran has been diagnosed in the past with cognitive disorder, there is no medical evidence that such disorder is related to service.  Moreover, the recent December 2008 VA examiner opined that the Veteran did not have any significant cognitive problems after performing psychological testing.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

C.  Memory Loss

The STRs reflect no amnestic disorder, such as memory loss or forgetfulness. 

VA clinical records reflect that the Veteran underwent a VA general medical examination in December 1993, but did not mention memory loss.  The examiner found the Veteran to be neurologically and psychiatrically normal. 

A September 1994 VA general medical examination report mentions a complaint of episodes of forgetfulness.  No diagnosis was offered.

A September 1994 VA mental disorders examination report notes that the Veteran displayed good memory.

In August 1997, a VA clinical psychologist noted that chronic fatigue and memory loss were the primary problem.  No objective evidence of any memory loss was found, however. 

An April 1999 VA clinical report notes a possible cerebrovascular accident and recommended a magnetic resonance imaging (MRI).  An April 1999 VA Persian Gulf War assessment notes that neurotoxins may cause psychiatric and cognitive problems that impair short-term memory.  The impression after interviewing the Veteran was cognitive disorder, NOS.  The cognitive disorder shown includes impairment of visual memory. 

In April 2000, the Veteran submitted an article by the American Gulf War Veterans Association that suggests a relationship between anthrax vaccine given to 2.4 million service persons and undiagnosed illnesses. 

An April 2000 VA psychological evaluation report reflects that no evidence of a memory problem was found, although the Veteran maintained that he did have a memory problem. 

A June 2001 VA general medical examination is negative for complaints, findings, or diagnosis of memory loss.

In April 2005, the Veteran submitted internet articles, one of which links Gulf war syndrome with neuropsychological signs or symptoms, including memory loss.  This is new and material evidence.

In April 2005, the Veteran also submitted SSA records.  One report specifically notes that the Veteran's depression had apparently caused memory impairment.

A December 2008 VA PTSD examination report reflects that the Veteran was given a clinical interview and psychological testing was administered.  In addition, the Veteran's medical record and claims file were reviewed by the VA examiner.  The Veteran reported that he began to have symptoms of emotional distress in 1991 upon his return from Iraq.  Currently, he experiences anxiety and a lack of energy.  Mental status examination revealed that the Veteran's thought processes were logical, coherent, and relevant.  He was overall articulate and verbal.  He seemed intelligent and his speech was well understood.  He was well oriented to time, place, person, and situation.  His affect was spontaneous and reasoning was good.  Fund of general information was good.  His verbal comprehension was good as was his concentration.  He indicated that he tended to be forgetful, and he could not name any specific reasons why he might have memory problems; however, he stated that he uses lists in order to jog his memory.  The VA examiner did not provide a diagnosis of memory loss. 

In an April 2010 letter, the Veteran stated that he has dementia which has turned into full blown memory loss.  He furthered that his chiropractor has "contributed" his memory loss to scoliosis in that his head is off center and that is causing a lack of oxygen getting to his brain.  The Veteran's statements are contradictory, and as such, the Board affords them minimal probative value.  

In an April 2010 letter, J. Maggio, D.C., stated that the Veteran reported to the All the Way Chiropractic in September 2009 after suffering from chronic back pain.  The Veteran expressed extreme concern from short term memory loss.  The examiner stated that due to abnormal and deviations throughout the spinal column in the thoracic and lumbar spine will further disrupt nerve transmission to and from the brain.  The Veteran was advised to continue care for another six months to help support his spinal condition and also for support of memory loss.  

In this case, there is no evidence to support a finding that the Veteran has a memory loss disability, and if so, that such disability is related to service, to include any vaccinations received.  Moreover, as the Veteran's memory impairment has been related to a diagnosed disability, (i.e. psychiatric and spine disabilities) the criteria for an undiagnosed illness are not for application.  

D.  Immune Disorder

In April 1999, a VA physician noted that multiple problems might have been due to taking pyridostigmine bromide or other exposures in the Persian Gulf War. 

In June 2003, the Veteran claimed that pyridostigmine bromide antidote had caused an immune system disorder.  He did not state what disabling symptom or symptoms might have resulted, but he did submit supporting documentation in the form of a news article that notes that this substance might be a major factor in Persian Gulf War-related illness. 

In 2005, the Veteran submitted an internet article that reflects that Gulf War Syndrome might be an immune system imbalance syndrome triggered by war-related exposures. 

In February 2008, the Veteran testified that he and other Persian Gulf War service members were given pyridostigmine bromide as a precaution. 

In December 2008, the Veteran underwent a VA infectious, immune, and nutritional disabilities examination.  The VA examiner noted that the claims file and medical records were reviewed.  The Veteran stated that he served in Desert Storm as a medic from January 1991 until April 1991 and that prior to being deployed he was "inoculated with pyridostigmine bromide."  The Veteran denied that he carried any antidotes in the field with him or took any antidotes while he was deployed.  He also stated that he was inoculated with the Anthrax vaccine.  The problem noted was an immune system disorder, date of onset was unknown and the date of diagnosis was none.  The VA examiner noted that the Veteran does not know how to answer question about an immune disorder.  He has not been diagnosed with an immune disorder.  The VA examiner concluded that the Veteran did not have a known immune disorder.  Medical history was negative for any complaints of general or skin symptoms, generalized edema, mouth ulcers, swollen, stiff or painful joints, digestive symptoms, lymphatic and blood symptoms, genitourinary symptoms, cardiac symptoms, respiratory symptoms, eye or ear symptoms, and pain symptoms.  Physical examination was negative for signs of a non specified parasitic disease.  No disease or condition was currently present.  There were no signs of jaundice.  Comprehensive infectious disease laboratory testing was negative.  The examiner determined that there was no evidence of an immune disorder on examination.  

The Board notes that, in order to warrant service connection for an undiagnosed illness, it must be a chronic condition, meaning that it existed for six months or more or exhibited intermittent episodes of improvement and worsening over a 6 month period.  38 C.F.R. § 3.317.  In this case, there is no evidence that the Veteran's claimed symptoms of an immune system disorder have existed at all, let alone for any such required period of time pursuant to 38 C.F.R. § 3.317.  

Furthermore, since the Veteran does not have a diagnosed immune system disorder, consideration of service connection on a direct basis is not necessary.  Combee, supra. 

E.  Right Elbow Joint Arthritis

STRs are negative for complaints, findings, or diagnosis of a right elbow disorder.

An April 1999 VA x-ray showed olecrannon spurring of the right elbow.

A December 2008 VA examination report reflects that the Veteran was diagnosed with mild degenerative disease of the right elbow.  The VA examiner opined that the Veteran's right elbow arthritis did not have its onset during military service.  Her rationale was that no complaints relative to right elbow pain were found in the Veteran's STRs.  She also opined that the Veteran's right elbow arthritis is not related to exposure to chemicals in the Persian Gulf, including pyridostigmine bromide or the anthrax vacations.  She stated that there was no evidence that the Veteran was exposed to pyridostigmine bromide.  Further, the anthrax vaccination is not known to cause arthritis.  She further opined that there was no evidence that the Veteran's right elbow arthritis began within one year of discharge from active service.  

As the Veteran's right elbow pain is found to be due to right elbow arthritis, a diagnosed disability, consideration for service connection due to undiagnosed illness is precluded.

With regard to consideration of the claim for service connection for right elbow arthritis on a direct basis, the Board finds that the December 2008 VA examiner's opinion constitutes probative evidence on the medical nexus question- based as it was on a thorough review of the Veteran's claims file and examination of the Veteran, with discussion of the Veteran's pertinent medical history. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board finds that the December 2008 VA examiner provided a basis for her opinion, in her discussion of the pertinent medical evidence.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

F.  All Disabilities

The Board notes that the Veteran submitted articles that discuss pyridostigmine bromide and discuss the Gulf War and undiagnosed illnesses.  The Court has held that such a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, however, the submitted information does not speak to the specifics of this case. The articles are not accompanied by any medical opinion linking the Veteran's symptoms to the pyridostigmine bromide to his military service.  For this reason, the Board finds the articles are of low probative value. 

The Board has considered the Veteran's arguments in support of his assertions that he suffers from the disabilities (listed on the title page) as a result of undiagnosed illness, pyridostigmine bromide and/or brain damage, and that these conditions are related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As noted above, since the Veteran has been denied service connection for brain damage, this theory of entitlement is moot.  

However, the Board finds that the etiology of residuals of pyridostigmine bromide vaccination is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran has some medical training, he does not have the medical expertise needed to support his claims, and therefore, the Veteran's lay statements have little probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Further, the Board finds the VA examiner's opinions to be more persuasive due to the examiners medical education, training, and experience.  Additionally, although the Veteran has contended he has symptoms/disabilities that are residuals of exposure to pyridostigmine bromide vaccination, there have been no objective indications of a chronic disability that is related.  As such, the Board finds that the preponderance of the evidence is against the claims on appeal and service connection must be denied. 

Under these circumstances, the Board finds that the claims for service connection for fibromyalgia, a cognitive disorder, immune system disorder, right elbow joint arthritis, and memory loss, each claimed due to undiagnosed illness, brain damage, and/or pyridostigmine vaccination must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against each of these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for tuberculosis is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for hyperflexia and clonus is denied.

Service connection for fibromyalgia, claimed due to undiagnosed illness and/or due to brain damage and/or pyridostigmine vaccination, is denied.

Service connection for a cognitive disorder, claimed due to undiagnosed illness and/or due to brain damage and/or pyridostigmine vaccination, is denied. 

Service connection for immune system disorder, claimed due to undiagnosed illness and/or pyridostigmine vaccination, is denied. 

Service connection for right elbow joint arthritis, claimed due to undiagnosed illness and/or pyridostigmine vaccination, is denied. 

Service connection for memory loss, claimed due to undiagnosed illness and/or pyridostigmine vaccination, is denied.


REMAND

Pursuant to Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. 

With regard to the claim for service connection for acquired scoliosis, a July 1997 VA joints compensation examination report reflects scoliosis at T6-T7 and notes S-shaped scoliosis of the thoracic and lumbar spine with slight wedging at the 7th vertebral body.  April 1999 VA X-rays showed scoliosis of the lumbar spine and the examiner noted history of scoliosis with right rib hump and right convexity in mid-thoracic spine.  An August 2002 private X-ray showed mild scoliosis at the thoracolumbar junction, but nowhere else.

During the December 2008 VA spine examination, the examiner concluded that the Veteran did not have a diagnosis of acquired scoliosis.  However, there are many medical records associated with the claims file showing that the Veteran was diagnosed with scoliosis, which the examiner did not discuss.  In light of the conflicting medical evidence as to whether the Veteran, in fact, has a diagnosis of scoliosis, and whether such is related to service, the Board finds that a new examination is warranted.    

With regard to the claim for service connection for carpal tunnel syndrome, an October 2001 private electromyograph (EMG) report confirmed bilateral carpal tunnel syndrome.  A March 2003 private neurosurgery record reflects that the Veteran was diagnosed with bilateral carpal tunnel syndrome of the wrists.  

In this case, while the Veteran was afforded a VA examination in December 2008 to determine the etiology of his carpal tunnel syndrome, the examiner at that time found that he did not have CTS.  However, the Board notes that many medical records associated with the claims file have diagnosed the Veteran with CTS, to include a March 2003 private neurosurgeon.  In addition, the December 2008 VA examiner did not indicate that she performed any electrodiagnostic testing.  Moreover, she also did not reconcile the prior diagnoses of carpal tunnel syndrome with her own findings.  In light of the conflicting medical evidence as to whether the Veteran has a diagnosis of carpal tunnel syndrome, and if so, whether it is related to service, the Board finds that a new examination is warranted.    

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should afford the Veteran another VA examination, which must be performed by a physician (M.D.) with the appropriate expertise, to determine the nature and etiology of the Veteran's acquired scoliosis.  The entire claims file must be made available to the physician designated to examine the Veteran.  All appropriate tests or studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify whether the Veteran has acquired scoliosis, and if so, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in or aggravated during the Veteran's military service, to include exposure to chemicals in the Persian Gulf, including pyridostigmine bromide or anthrax vaccination.   

In providing this opinion the VA physician is requested to comment on the diagnoses in the Veteran's private medical records, as noted above.  A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, that should be noted and a rationale provided. 

2.  In addition to the above, the RO/AMC should afford the Veteran another VA examination to determine the nature and etiology of the Veteran's carpal tunnel syndromes.  The examination should be performed by a VA physician (M.D.) with the appropriate expertise.  The entire claims file must be made available to the physician designated to examine the Veteran.  All appropriate tests or studies should be accomplished, to include EMG/NCS testing (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify whether the Veteran has bilateral carpal tunnel syndrome, and if so, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred in or aggravated during the Veteran's military service, to include exposure to chemicals in the Persian Gulf, including pyridostigmine bromide or anthrax vaccination.   

In providing this opinion the VA physician is requested to comment on the diagnoses in the Veteran's private medical records, as noted above.  A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, that should be noted and a rationale provided. 

3.  Thereafter, the RO/AMC should readjudicate the claims remaining on appeal on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


